Citation Nr: 0825401	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-15 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1960 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for back problems.  The 
veteran was scheduled for a May 2008 Board hearing but failed 
to appear or indicate any desire to reschedule.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows the veteran has degenerative disc disease, 
degenerative joint disease, and spinal stenosis in the lumbar 
spine, as well as degenerative changes in the thoracic spine.  
An April 1998 private medical record reflects the first 
finding of severe degenerative disc disease of the very low 
back.  An April 2001 private medical record shows a finding 
of lumbar spinal stenosis.  A January 2002 private medical 
record shows an assessment of lumbar spine degenerative joint 
disease.  In April 2002, a private medical record shows mild 
degenerative changes in the thoracic spine.  The veteran 
complained on an April 2004 pain questionnaire that he first 
noticed his back pain in 1966.  Other medical records note 
the veteran complained of back pain since the 1970's.  

The service medical records show complaints of back pain for 
the past three to four weeks in December 1965.  An x-ray 
examination of the back was negative.  The pain was actually 
at the costochondral junction of T9-10 and radiated around to 
the infrascapular region.  The spinal examination at 
discharge from service was normal.

As the record shows a current back disability, complaints of 
back pain in service, and complaints of back pain since 
service, a medical opinion should be provided to determine 
whether there is any relationship between these.

The medical evidence also suggests a possible relationship 
between the veteran's present low back disability and his 
service-connected status post left inguinal hernia.  The 
service medical records show a left inguinal herniorraphy was 
performed in January 1961; and the veteran's back pain in 
December 1965 was noted to be very rarely on the right.  
After service, a May 2006 VA examination report shows the 
veteran related his degenerative lumbar disc with 
radiculopathy to his left groin pain.  He stated that he had 
been living with this radicular pain for many years.  The 
diagnosis was remote left inguinal hernia repair, 
asymptomatic and apparent lumbar radiculopathy with 
discogenic pain into the left groin and left lower extremity.

A medical opinion should be provided to determine whether the 
veteran's present back disability was caused or aggravated by 
the service-connected status post left inguinal hernia.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination for a physician to 
provide the following:

(a)  List all present disabilities of the 
thoracic and lumbar spine.  In order to 
make this assessment conduct all necessary 
studies including X-ray and MRI 
examinations.

(b)  State whether any disabilities in the 
back are at least as likely as not related 
to service.

(c)  State whether any disabilities in the 
back are at least as likely as not 
secondarily related to the service-
connected status post left inguinal 
hernia.  In making this assessment, 
specifically address whether the back 
disability is directly caused by the left 
inguinal hernia or whether the back 
disability was aggravated by the left 
inguinal hernia.  

The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
rationale for all opinions expressed 
should be provided.  

2.  Any additional development deemed 
appropriate should be accomplished.  The 
claim should then be readjudicated.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

